Citation Nr: 0817609	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION


The veteran had active service from February 1966 to February 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Buffalo, 
New York.

A May 2004 rating decision granted service connection for 
post-traumatic stress disorder (PTSD) with an initial rating 
of 10 percent, effective January 2004, and the veteran 
submitted a timely appeal of the initial rating.  In a 
November 2004 rating decision, a Decision Review Officer 
granted a 50 percent rating, effective January 2004.  This 
increase was noted in the November 2004Statement of the Case.  
In a December 2004 VA Form 21-4148, submitted by way of his 
representative, the veteran informed the RO that he deemed 
his appeal of his initial rating resolved, as he was 
satisfied with the 50 percent rating.  Thus, the question 
what initial rating is warranted for PTSD from January 2004 
is resolved and no longer in an appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993); 38 C.F.R. § 20.204 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for PTSD, rated at 50 
percent, and for a shrapnel fragment wound scar residuals, 
rated at 10 percent.  The combined total rating is 60 
percent.  The veteran meets the requirement of having at 
least one disability rated at 40 percent or higher, but he 
does not currently meet the criterion for two or more 
disabilities having a total rating of at least 70 percent.  
In light of this fact, his claim must be assessed for the 
appropriateness of submission for extra-schedular 
consideration.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2007).

In determining whether a claimant is entitled to total 
disability evaluation based on individual unemployability due 
to service connected disorders for compensation purposes, 
neither the claimant's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 3.341(a); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For a veteran to prevail on a claim for a total rating on the 
basis of individual unemployability claim, it is necessary 
that the record reflect some factor which places his case in 
a different category than other veterans with an equal rating 
of disability.  Id.  

The representative asserts that the RO ignored evidence that 
is more than adequate to show the veteran is unable to obtain 
and maintain substantially gainful employment due to his PTSD 
symptomatology.  He also asserts that the RO inaccurately set 
forth evidence by stating that the veteran's marriage 
dissolved at the same time as one of his jobs.  The 
representative asserts that the veteran's marriage dissolved 
approximately two years after his job.  The Board also notes, 
as did the representative, the April 2004 mental examination 
report notes the examiner as observing he was asked only to 
assess the veteran's competence to handle his VA benefits.  
The examiner made no direct comment as to the veteran's 
employability, although the appellant was noted to be 
unemployed since quitting his last job.

The examiner also noted a Social and Industrial Survey 
conducted on the veteran was then not yet complete, so it was 
incorporated within the examination report.  Yet, there is no 
comment on the veteran's capacity for gainful employment due 
to his service connected disorders alone.

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993). 
When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, VA regulations dictate that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The representative cites a January 2005 behavioral health 
observation that it was hard to imagine an employer would be 
willing to put up with the veteran's negativity and 
disgruntleness for very long.  This same entry also notes the 
examiner's/psychiatrist's observation that it seemed unclear 
if the major portion of the veteran's behavior was related to 
depression or some subtle form of dementia.  Interestingly, 
the same psychiatrist noted the prior month that PTSD, and 
dementia secondary to alcoholism should be ruled out.  It is 
unclear why he included PTSD, as that was diagnosed at the 
April 2004 examination.

Although there are entries in the outpatient treatment 
records where the veteran claims to have stopped drinking, 
the overall tenor of the evidence is that he has not.  A June 
2005 neuropsychological evaluation assessed mild cognitive 
impairment in specific areas of learning, memory, and 
attention to concentration, though his overall functioning 
was grossly within normal limits.  The report notes that any 
impairment the veteran may be experiencing is likely 
secondary to his PTSD.  Yet, the report also noted that the 
veteran needed to stop drinking, and engage in more mentally 
stimulating activity, as both have been shown to slow 
dementia in patients with mild cognitive impairment.  The 
veteran is not service connected for dementia.  Short- and 
long-term memory impairment are, however, part of the rating 
criteria for mental disorders.  38 C.F.R. § 4.130 (2007).  If 
any current memory problems are in fact due to developing 
dementia, to the extent that they are, those symptoms may not 
considered as part of the symptoms of PTSD and its impact on 
employability.  Hence, an examination is in order to 
differentiate the nature and extent of any memory impairment 
due to PTSD from that caused by any non service connected 
disorder. 

A January 2006 entry notes a diagnosis of alcohol dependence, 
depression and PTSD.  Alcoholism may not be factored into the 
veteran's symptomatology unless it is shown to be causally 
linked to his PTSD.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  These matters must be sorted out by 
medical authorities.

Finally, ongoing medical records regarding treatment for 
all conditions on appeal should also be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of 
the agency, and must be obtained if the material could 
be determinative of the claim).  Efforts should also be 
taken to obtain a copy of the Social and Industrial 
Survey noted by the examiner at the April 2004 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the veteran and 
inform him of the need to submit all 
evidence that he has pertinent to this 
appeal.  In addition, the RO should request 
that the veteran provide the RO information 
concerning all work experience.  
Thereafter, to the extent not already 
completed, former employers should be 
contacted to ascertain the reasons for 
termination of employment.  Specifically, 
it should be determined whether he left due 
to advancing age, service-connected 
disorders, non-service-connected disorders, 
or other factors such as economic reasons.  
If not already of record, the veteran 
should be requested to provide the level of 
formal education that he completed.  He 
should also be asked to list all health 
care providers from whom he has received 
treatment for PTSD and his gunshot wound 
residuals and attempts to obtain copies of 
all treatment records should be undertaken.  
His assistance with release of information 
forms should be requested as needed.  To 
the extent there is an attempt to undertake 
this development that is unsuccessful, that 
too should be noted in the claims file.

2.  After the above is completed, the RO 
shall arrange for appropriate medical 
examination(s) conducted by physicians to 
assess whether his service-connected 
disabilities alone render him unemployable.  
All indicated tests and studies should be 
performed.  It should be determined whether 
all findings recorded are related to the 
service-connected pathology.  If symptoms 
of service-connected and non-service-
connected pathology cannot be dissociated, 
to include memory loss, that should be 
noted in the claims file.  The RO shall ask 
the examiner(s) to specifically assess the 
veteran's ability to pursue substantially 
gainful employment in view of all service- 
connected pathology alone, without regard 
to age.  The RO shall ensure that the claim 
file is provided to the examiner(s) for use 
and reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.

In rendering this opinion only service 
connected disorders are for consideration.  
The veteran's age is not for consideration.   
If he is unemployable due to age or due to 
non-service connected disorders, that too 
should be specifically set forth, and the 
basis for that finding explained.

3.  The veteran is hereby notified that it is 
his responsibility to report for any VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for any 
ordered examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument 


concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



